EXHIBIT 10.1



ASSIGNMENT OF MEMBERSHIP

UNIT PURCHASE AGREEMENT

 

THIS ASSIGNMENT OF MEMBERSHIP UNIT PURCHASE AGREEMENT (the “Agreement”), dated
as of the 18th day of July 2012 and effective as of July 1st, 2012 (the
“Effective Date”), is made by and among Twin Cities Power Holdings, LLC
(“TCPH”), a Minnesota Limited Liability Company, Twin Cities Power, L.L.C.
(“TCP), A Minnesota Limited Liability Company and John O. Hanson (“HANSON”).
TCPH, TCP and HANSON are jointly referred to as parties (“PARTIES”).

WHEREAS, TCP and Hanson entered into a Membership Unit Purchase Agreement on
March 28th, 2012, as amended, (the “MUPA”). A copy of the MUPA is attached
hereto, incorporated herein and marked as Exhibit A.

WHEREAS, TCP and HANSON entered into a First Amendment to Membership Unit
Purchase Agreement on or about April 16, 2012 (the “First Amendment to
Membership Unit Purchase Agreement”). A copy of the First Amendment to
Membership Unit Purchase Agreement is attached hereto, incorporated herein and
marked as Exhibit B.

WHEREAS, HANSON received four hundred and ninety-six (496) membership units (the
“Membership Units”) of TCP pursuant to the MUPA.

WHEREAS, TCP has requested that HANSON agree to the assignment and substitution
of the Financial Rights of Membership Units from TCPH in lieu of the Financial
Rights of Membership Units of TCP which HANSON received in accordance with the
MUPA.

WHEREAS, TCPH is the majority membership unit owner of TCP and has requested
that TCP and HANSON agree to the assignment and substitution of the Financial
Rights of Membership Units from TCPH in lieu of the Financial Rights of
Membership Units of TCP which HANSON previously received in accordance with the
MUPA.

WHEREAS, TCPH shall replace TCP as a party to the MUPA, and all obligations of
TCP shall be assumed by TCPH.



1

 

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the PARTIES hereto mutually agree as follows:

1.TCP Assignment. Subject to the terms and conditions of this Agreement, HANSON
hereby assigns all of the Financial Rights to the four hundred and ninety-six
(496) Membership Units of TCP which he owns pursuant to an Assignment Separate
from Certificate. A copy of the Assignment Separate from Certificate is attached
hereto, incorporated herein and marked as Exhibit C.

2.TCPH Assignment. Subject to the terms and conditions of the MUPA, TCPH hereby
assigns to HANSON the Financial Rights to four hundred and ninety-six (496)
Membership Units of TCPH pursuant to Membership Unit Certificate No. “4”. A copy
of Membership Unit Certificate No. “4” is attached hereto, incorporated herein
and marked as Exhibit D.

3.TCPH Assumption. TCPH hereby replaces TCP as a party to the MUPA and assumes
all representations and obligations of TCP under the MUPA. By way of example and
not limitation, TCPH assumes and hereby reaffirms all representations and
warranties made by TCP in the MUPA as if the same representations and
warranties, including, without limitation, the representations and warranties
regarding the membership units, including those transferred under this
Assignment, had been made by TCPH. By way of example and not limitation, TCPH
also assumes and replaces TCP with respect to any remedies available to HANSON
under the MUPA.

4.Closing Deliveries. Upon execution of this Agreement (i) HANSON will deliver
to TCP an Assignment Separate from Certificate whereupon the Financial Rights to
four hundred and ninety-six (496) Membership Units of TCP shall be assigned to
TCP (ii) TCPH will deliver to HANSON certificate No. 4 representing four hundred
and ninety-six (496) Membership Units of TCPH (iii) TCPH will deliver an Action
by Consent to HANSON accepting the responsibility and the obligation to carry
out the terms of the MUPA.

5.Notices. Under this Agreement if any party is required to give notice to
another party, such notice shall be deemed given if delivered by a recognized
overnight delivery service, or mailed first class, postage prepaid, and
addressed as follows (or as subsequently noticed to the other party):



2

 

 

If to HANSON:

John O. HANSON

1903 Grandview Avenue

Red Wing, Minnesota 55066

 

If to TCP:

Twin Cities Power, L.L.C.

Attn: Tim Krieger, President/CEO

16233 Kenyon Avenue, Suite 210

Lakeville, Minnesota 55044

 

If to TCPH:

Twin Cities Power Holdings, LLC

Attn: Tim Krieger, President/CEO

16233 Kenyon Avenue, Suite 210

Lakeville, Minnesota 55044

 

Notices delivered by overnight delivery shall be deemed received upon the date
of deposit with the delivery service, if such date is a business day. Otherwise,
the effective date for such notice shall be the first business day following
deposit with the delivery service. Notices sent by mail shall be deemed received
on the earlier of actual receipt or three business days after deposit in the
U.S. mail as provided above.

 

6.Applicable Law. This Agreement shall be construed and enforced in any State or
Federal court in Minnesota in accordance with the laws of the State of
Minnesota, irrespective of the domiciles of the PARTIES, that state in which the
Agreement was executed, or any other factors affecting choice of law. If any
portion of this Agreement is unenforceable under Minnesota Law, the balance of
the Agreement shall remain in full force and effect.    

7.Binding Effect; Assignment Restricted. This Agreement shall be binding upon
and inure to the benefit of the PARTIES hereto and their respective successors,
permitted assigns and representatives. Neither party shall assign, transfer or
convey any interest in this Agreement or, nor agree to do so, without the prior
written consent of the other party.

 



3

 

 

   

8.Counterparts. This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument.

 

IN WITNESS WHEREOF, the PARTIES have executed and delivered this Agreement
effective as of the date first written above.

 



  JOHN HANSON:   Twin Cities Power, L.L.C.             /s/ John O. Hanson   /s/
Timothy Krieger   John O. HANSON   By: Timothy S. Krieger       Its: 
President/CEO                                     Twin Cities Power Holdings,
LLC                 /s/ Timothy Krieger       By: Timothy S. Krieger       Its: 
President/CEO



 

 

4

 





 



Consent by Bremer Bank, National Association



I, Terry L. Kriesel, Senior Vice President of Bremer Bank, National Association,
do consent on behalf of Bremer Bank, National Association, as a secured party,
to the forgoing Assignment of Membership Unit Purchase Agreement by and among
Twin Cities Power, L.L.C., a Minnesota Limited Liability Company; Twin Cities
Power Holdings, LLC, a Minnesota Limited Liability Company and John O. Hanson.

 



    Bremer Bank, National Association             Dated: July 18, 2012   /s/
Terry L. Kriesel     By: Terry L. Kriesel     Its:  Senior Vice President

 



5

 

 

Consent by Members:

 

Timothy S. Krieger and DBJ 2001 Holdings, LLC, a Minnesota Limited Liability
Company, who are the sole members of Twin Cities Power Holdings, LLC, hereby
consent to and approve, on behalf of Twin Cities Power Holdings, LLC, the sale
of 496 Member Units in Twin Cities Power Holdings, LLC (Financial Rights only)
in accordance with and subject to the terms set forth in this Agreement and the
MUPA and First Amendment to Membership Unit Purchase Agreement, which are
incorporated herein by reference and marked as Exhibits A and B, respectively.

 



 

 

    TIMOTHY S. KRIEGER                 Dated: July 18, 2012   /s/ Timothy
Krieger                                     DBJ 2001 HOLDINGS, LLC              
  Dated: July 18, 2012   /s/ David B. Johnson     By: David B. Johnson     Its:
President



 



6

 

 



Personal Guaranty by Timothy S. Krieger:

 

I, Timothy S. Krieger, executed a Personal Guaranty dated March 28th, 2012, (the
“Guaranty”) guaranteeing, among other things, the repurchase of the membership
units of TCP owned by HANSON and pledged to Bremer Bank, National Association,
secured party, on or before December 31st, 2013 or at any time prior thereto if
a default occurs related to the multiple loans by and between Bremer Bank and
HANSON. A copy of the Personal Guaranty is attached hereto, incorporated herein
and marked as Exhibit E. I hereby reaffirm all of my obligations under the
Guaranty and further agree that where those obligations were previously
triggered by an event involving membership units of TCP, those same obligations
are now triggered by the same event involving membership units of TCPH. The
Guaranty shall survive the assignment and substitution of the membership units
of TCPH for the membership units of TCP. I waive any right of offset, defense or
counterclaim with respect to the Guaranty, as amended, and my obligations under
that document. I hereby consent to this Agreement.

 

 



 



TIMOTHY S. KRIEGER

        Dated: July 18, 2012 /s/ Timothy Krieger

 

 

 



7

 



 

FIRST AMENDMENT TO

 


MEMBERSHIP UNIT PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO MEMBERSHIP UNIT PURCHASE AGREEMENT ("Amended Agreement")
is entered into by and between TWIN CITIES POWER, L.L.C., a Minnesota Limited
Liability Company (the "SELLER"), and JOHN O. HANSON (the "PURCHASER") dated the
9th day of April 2012. The PURCHASER and SELLER are jointly referred to as
PARTIES ("PARTIES").

 

1.WHEREAS, the SELLER and PURCHASER entered into a Membership Unit Purchase
Agreement on the 28th day of March 2012.

 

2.WHEREAS, the SELLER and PURCHASER agreed, pursuant to the Membership Unit
Purchase Agreement, to convert the debt of the PURCHASER to equity in the SELLER
by purchasing the Financial Rights to 496 membership units of the SELLER.

 

3.WHEREAS, the SELLER agreed, pursuant to the Membership Unit Purchase
Agreement, to pay the PURCHASER prepaid distributions during the period in which
the PURCHASER holds an equity interest in the Financial Rights to the 496
membership units of the SELLER.

 

4.WHEREAS, the PARTIES wish to clarify the issuance of distributions paid by the
SELLER other than prepaid distributions to the PURCHASER during any period in
which the PURCHASER holds an equity interest in the Financial Rights to the 496
membership units of the SELLER prior to the repurchase of the membership units
owned by the PURCHASER.

 

NOW, THEREFORE, in consideration of the covenants and conditions contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the SELLER and PURCHASER, intending to be
legally bound, hereby agree as follows:

 

1.SECTION 2.8 DISTRIBUTIONS SHALL BE AMENDED

 

2.8 DISTRIBUTIONS

 

SELLER shall pay guaranteed monthly prepaid distributions to PURCHASER (or for
the benefit of PURCHASER, as indicated below) according to the following
schedule:

 

a.$25,000 to Bremer Bank on or before February 1, 2012;



b.$25,000 to Bremer Bank on or before March 1, 2012;



c.$25,000 to Bremer Bank on or before April 1, 2012; and



d.Commencing on May 1, 2012 and continuing on the first day of each subsequent
month, SELLER shall pay monthly prepaid distributions as follows: a) to
PURCHASER a payment of $5,000 per month and b) to Bremer Bank for the benefit of
the PURCHASER a payment of $40,000 per month.

 

8

 



 

(Collectively, such payments are referred to as “Prepaid Distributions”). SELLER
shall pay monthly Prepaid Distributions until the Purchased Units are
repurchased by SELLER. PURCHASER shall not be entitled to any other distribution
issued by the SELLER prior to the membership units being repurchased by the
SELLER or Timothy S. Krieger other than the Prepaid Distributions set forth
herein.

 

2.COUNTERPARTS

 



This Amended Agreement may be executed in counterparts, each of which shall for
all purposes be deemed to be an original and all of which shall constitute the
same instrument.

 



3.OTHER TERMS AND CONDITIONS

 



All other terms and conditions set forth in the Member Unit Purchase Agreement
dated the 28th day of March 2012 shall remain in full force and effects except
as herein amended by this Amended Agreement.

 

 

IN WITNESS WHEREOF, the PARTIES have executed and delivered this First Amendment
to Membership Unit Purchase Agreement effective as of the date first written
above.

 

 

 

PURCHASER:    SELLER:     TWIN CITIES POWER, L.L.C.                 /s/ John O.
Hanson   s/ Timothy S. Krieger JOHN O. HANSON   By: TIMOTHY S. KRIEGER     Its:
President/CEO



 

 

 









9

